DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objections
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract recites “Abstract of this disclosure” and “In various embodiments”; hence it is objected and the applicant is reminded to use the above-mentioned guidelines.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 10-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagavathy et al. (US 20090304270 A1), hereinafter Bhagavathy, in view of Tu et al. (Zhengzhong Tu, Jessie Liny, Yilin Wang, Balu Adsumilli, and Alan C. Bovik “BBAND INDEX: A NO-REFERENCE BANDING ARTIFACT PREDICTOR”, IEEE Transaction on Image Processing, Vol. 20, No. 8, PP. 2110-2121, 2020) , hereinafter TU.
Regarding claim 1,
Bhagavathy teaches a computer-implemented method for detecting banding in images (a digital image containing one or more bands is accessed [0005]-[0006]), the method comprising: 
generating a first set of pixel confidence values based on a first intensity difference value “offset” and first image scale “a candidate scale” associated with a first image (As indicated by block 205, a candidate scale is selected for the particular pixel…. The fraction of pixels within the determined region having a color-value offset from a color value of the particular pixel by a first offset value is then determined, as indicated by block 215 [0024]-[0025]); 
wherein each pixel confidence value included in the first set of pixel confidence values indicates a likelihood that a corresponding pixel included in the first image at the first image scale corresponds to banding in the first image (As the existence of banding in a region around a pixel will generally be reflected in a large proportion of pixels having the same color value, or a color value only one 
different from the color value of a pixel, the use of these three offset values may be desirable [0026]-[0027] After the fraction is determined in operation 215 for each of the possible offset values (for the selected scale and pixel), a confidence value is obtained, as indicated by block 225… [0028]-[0033], Eq. 1). 
Bhagavathy did not explicitly teach generating a banding index corresponding to the first image based on the first set of pixel confidence values.  
TU teaches generating a banding index corresponding to the first image based on the first set of pixel confidence values (The proposed detector can generate a pixel-wise banding visibility map and output a banding severity score at both the frame and video levels, Abstract).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of TU to the teachings of Bhagavathy. The motivation for such an addition would be to produce overall perceptual quality predictions of frames/videos with banding artifacts (TU, INTRODUCTION). Obvious alternative to the probability of banding being above a threshold (Bhagavathy, Fig. 2)

Regarding claim 2,
Bhagavathy and TU teaches the limitation of claim 1, as outlined above.
Bhagavathy teaches performing one or more pre-processing operations on the first image to generate a processed image; and generating the first set of pixel confidence values based on the processed image (changing bit-depth [0053] and filtering [0054] before applying the steps of accessing banding).  

Regarding claim 3,
Bhagavathy and TU teaches the limitation of claim 2, as outlined above.
Bhagavathy teaches wherein the one or more pre- processing operations include at least one of extracting a luma component from the first image, converting the first image to a target image bit-depth, applying a low-pass filter to the first image, or upscaling the first image to a target image resolution (changing bit-depth [0053] and filtering [0054] before applying the steps of accessing banding).  

Regarding claim 6,
Bhagavathy and TU teaches the limitation of claim 1, as outlined above.
Bhagavathy teaches generating a second set of pixel confidence values based on a second intensity difference value “second offset value” and the first image scale, wherein each pixel confidence value included in the second set of pixel confidence values indicates a likelihood that the corresponding pixel included in the first image at the first image scale corresponds to banding in the first image (For example, the offset values may be chosen to be positive 1, 0, and negative 1. The process would then loop through all three of these offset values, for the particular pixel and scale [0027], Fig. 2).
Bhagavathy did not explicitly teach generating a banding index.  
TU teaches generating a banding index (The proposed detector can generate a pixel-wise banding visibility map and output a banding severity score at both the frame and video levels, Abstract).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of TU to the teachings of Bhagavathy. The motivation for such an addition would be to produce overall perceptual quality predictions of frames/videos with banding artifacts (TU, INTRODUCTION). Obvious alternative to the probability of banding being above a threshold (Bhagavathy, Fig. 2).


Regarding claim 8, is rejected under the same reasoning as claim 1, where LU, (Section 2.4 Making a Banding Metric) teaches details about integrating visibility or banding map into a banding index for a frame.

Regarding claim 10,
Bhagavathy and TU teaches the limitation of claim 1, as outlined above.
Bhagavathy did not explicitly teach wherein the first image is included in a video, and the banding index corresponding to the first image is used to generate a banding index corresponding to the video.  
TU teaches wherein the first image is included in a video, and the banding index corresponding to the first image is used to generate a banding index corresponding to the video (The proposed detector can generate a pixel-wise banding visibility map and output a banding severity score at both the frame and video levels, Abstract; Combining frames banding indices to generate video banding index, LU eq. 10, Section 2.4 Making a Banding Metric).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of TU to the teachings of Bhagavathy. The motivation for such an addition would be to produce overall perceptual quality predictions of frames/videos with banding artifacts (TU, INTRODUCTION).

Regarding claims [11-13, 15, 17, 19] “CRM”, and claim 20 “apparatus” are rejected under the same reasoning as claims [1-3, 6-10] “method”, where Bhagavathy teaches both method and apparatus to access bands [0005]-[0006].

Regarding claim 18, Bhagavathy teaches variable search window [0024] which is an obvious alternative to the adaptive search window (US 20190364283 A1, [0047][0048]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagavathy and TU, in view of Li et al. (US 20110129020 A1), hereinafter LI.
Regarding claim 4,
Bhagavathy and TU teaches the limitation of claim 1, as outlined above.
Bhagavathy did not explicitly teach generating a spatial mask based on the first image; applying a mode filter to the first image to generate a mode filtered image; applying the spatial mask to the mode filtered image to generate a filtered image; and   generating the first set of pixel confidence values based on the filtered image.  
TU teaches generating a spatial mask based on the first image (TU, Section 2.3.2. Visual Masking).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of TU to the teachings of Bhagavathy. The motivation for such an addition would be to visual masking that affects the subjective perception of banding (TU, Section 2.3.1. Basic Edge Feature).
The combination of Bhagavathy and TU did not explicitly teach applying a mode filter to the first image to generate a mode filtered image.
LI teaches applying a mode filter to the first image to generate a mode filtered image (As an exemplary implementation, a spatial median filter can be used to filter out the isolated candidate banding artifact macroblocks inside a video frame [0023]: Mean/Median/Mode are obvious alternative with known pros and cons).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of LI to the teachings of Bhagavathy and TU. The motivation for such an addition would be to filter out the isolated candidate banding artifact macroblocks inside a video frame (LI [0023]).

Regarding claim 14 “CRM”, is rejected under the same reasoning as claim 4 “method”, where Bhagavathy teaches both method and apparatus to access bands [0005]-[0006].

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagavathy and TU, in view of Wang et al. (Yilin Wang, Sang-Uok Kum, Chao Chen, Anil Kokaram, “A Perceptual Visibility Metric for Banding Artifacts”, IEEE International Conference on Image Processing “ICIP”, 2016), hereinafter Wang.
Regarding claim 5,
Bhagavathy and TU teaches the limitation of claim 1, as outlined above.
Bhagavathy teaches wherein determining, for one or more pixels included in the first image, a contrast value associated with the pixel (a color value that is one higher than the color value of the particular pixel [0032]); and generating, for each pixel confidence value of one or more pixel confidence values included in the first set of pixel confidence values, the pixel confidence value based on whether the contrast value associated with the corresponding pixel in the first image is less than a threshold value (whether the fraction of pixels having either the color value one greater (p(1,s)), or the color value one less (p(-1,s)), is at least a threshold [0038], step 230, Fig. 2).  
The combination of Bhagavathy and TU did not explicitly teach contrast value associated with the pixel.
Wang teaches contrast value associated with the pixel (rejects edges having a very high contrast and a contrast feature, called Edge Coherence, Section 3. BANDING FEATURES).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Wang to the teachings of Bhagavathy and TU. The motivation for such an addition would be to rejects edges having a very high contrast (Section 3. BANDING FEATURES).

Regarding claim 16 “CRM”, is rejected under the same reasoning as claim 5 “method”, where Bhagavathy teaches both method and apparatus to access bands [0005]-[0006].

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagavathy and TU, in view of Yoo et al. (Innfarn Yoo, Xiyang Luo, Yilin Wang, Feng Yang, Peyman Milanfar, “GIFnets: Differentiable GIF Encoding Framework”, IEEE Conference on Computer Vision and Pattern Recognition  “CVPR”, 2020), hereinafter Yoo.
Regarding claim 7,
Bhagavathy and TU teaches the limitation of claim 1, as outlined above, which further teaches generating a banding index (TU, Abstract).  
Bhagavathy did not explicitly teach performing one or more downscaling operations on the first image to generate a downscaled image associated with a second image scale; and generating a second set of pixel confidence values based on the first intensity difference value and the second image scale.  
Yoo teaches performing one or more downscaling operations on the first image to generate a downscaled image associated with a second image scale; and generating a second set of pixel confidence values based on the first intensity difference value and the second image scale (Banding on a multi-scale image pyramid, Section 3-3, equations 7-8).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Yoo to the teachings of Bhagavathy and TU. The motivation for such an addition would be to improve banding detection by capturing the banding-artifacts at multiple scale (Yoo, section 3-3).

Regarding claim 9, is rejected under the same reasoning as claim 7 (combining banding index on a multi-scale image pyramid, “Yoo, Section 3-3, equation 8”). It is obvious alternative to combine the visibility or banding map at different scales and then generate banding index as an obvious alternative of generating banding index for each scale and then combine the index (Similar to combine frames of video, LU eq. 10, Section 2.4 Making a Banding Metric). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419